Title: To James Madison from John Anderson, 24 July 1816
From: Anderson, John
To: Madison, James



Dear Sir
Washington City, 24th: July, 1816

I take leave to Obtrude upon your time for a few Moments, in behalf of William G D Worthington Esqr., who in consequences of his delicate health, Occasioned as he believes, by the nature of the duties he has to perform, Which require much confinement has apply’d to me, to present his name to you, for Such an appointment, either foreign or domestic, as will afford him more exercise, and for which you may consider him competent.  I can truely say, that were Mr. Worthington to leave me, I Shoud find much difficulty in Obtaining a Suitable person to fill his place, and, Were Selfish considerations to prevail, I woud most certainly Wish him to remain in The Office.  I have uniformly found him, strictly attentive to his duties, possessing a mind, Capable of investigating, and deciding correctly the most intricate cases, and With Much promptitude, as a man of Strict honor, in the Strongest Sense of the term.  I entertain the highest opinion of him, having ever found him a perfect gentleman, in the whole of his deportment, and I have the gratification of knowing that you hold him in high estimation.  In the choice of an Office, he is too modest to offer himself, for any particular one, and if he were not, I do not know of any, which might be proper for him to accept, being now Vacant.  Mr. Worthington has the most entire confidence in you, and feels assured, that you will duly estimate his pretentions, and Shou’d you deem him entitled, Will make a better and more proper choice for him, in the Selection of an Office, than he cou’d make for himself.  Having had a very good opportunity of Testing his Talents, and his Whole Character, I can with perfect Security, and real gratification recommend him to you, as qualified to fill any respectable appointment, either at home or abroad, Which may require the exercise of respectable, and luminous talents, Sound discretion, inflexible integrity, genuine patriotism, and the most amiable and conciliating manners.
I take leave to enclose you, Mr. Worthington’s letter to me, No. 1, and also his letter no. 2, the latter, in answer to my reply to his first.  I deem it proper to mention, that I communicated with Mr. Dallas, agreeably to the Suggestion of Mr. Worthington, and had the Satisfaction of learning that Mr. Dallas, from the Opportunity, he has had of becoming acquainted with the Character and talents of Mr. Worthington, highly estimates both, and assured me, that he woud most freely Unite, in recommending him to you, for Such appointment as he might request.  This I communicated to Mr. Worthington, and Suggested to him at the Same time, my Own Opinion of the propriety, of his Stating the Kind of Office, or the Office, that he might wish to fill, but his great modesty, has induced him to decline making any special designation, as you will Observe by his letter No. 2, in Which he assigns his reasons for so doing.  As the facts, respecting offices being, or becoming Vacant, must almost always be known to you, before they can be known by persons, who might wish to become candidates, and as I do not know of any, at this time being Vacant, Which might Suit the Talents, and Character of Mr. Worthington, I must request that you will be pleased, to dispose of him, in Such way, as you may consider due to his Merits.  In estimating these, you will I am Sure, take into full consideration, his highly respectable Standing as a member of the house of Representatives and Senate of Maryland, his firm, and uniform Republican principles, and his faithful and able Support of the present and preceeding administrations.  Accept Dear Sir, my Sincere Esteem, and most respectfull consideration

Jos. Anderson

